869 F.2d 1488
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Stanley BOSWELL, Plaintiff-Appellant,v.The STATE OF MICHIGAN, DEPARTMENT OF CORRECTIONS;  RobertBrown;  Dennis Brogert;  Dennis Hammond,Defendants-Appellees.
No. 88-2153.
United States Court of Appeals, Sixth Circuit.
Feb. 7, 1989.

Before MERRITT and MILBURN, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of its order of November 28, 1988, directing appellant to show cause as to why the appeal should not be dismissed for lack of jurisdiction.  Appellant has not responded to that order.


2
Review of the record indicates that the district court entered its final judgment dismissing appellant's cause of action on April 17, 1987.  Appellant, however, did not file a notice of appeal until November 4, 1988, more than a year and a half late.  Moreover, during that period appellant filed no motions which would have tolled the time for filing a notice of appeal under Fed.R.App.P. 4(a)(4), nor did he seek an extension of time for taking such an action from the district court pursuant to Fed.R.App.P. 4(a)(5).


3
An appellant's failure to file a timely notice of appeal deprives an appellate court of jurisdiction.  Compliance with Fed.R.App.P. 4(a) is a mandatory, jurisdictional prerequisite which this court can neither waive nor extend.   Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016, 1018 (6th Cir.1983).  Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.